Dismissed and Memorandum Opinion filed November 1, 2011.




                                          In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00830-CR
                                  NO. 14-11-00832-CR
                                    ____________

                         SAMUEL DAVIS JOSEPH, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 337th District Court
                                Harris County, Texas
                      Trial Court Cause Nos. 1289822 & 1290341


                          MEMORANDUM OPINION

       Appellant entered guilty pleas to two counts of aggravated assault of a family
member. In accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on August 29, 2011, to confinement for 20 years for each offense
in the Institutional Division of the Texas Department of Criminal Justice. Appellant filed
pro se notices of appeal. We dismiss the appeals.

       The trial court entered certifications of the defendant’s right to appeal in which the
court certified that these are plea bargain cases, and the defendant has no right of appeal.
See Tex. R. App. P. 25.2(a)(2). The trial court’s certifications are included in the records
on appeal.    See Tex. R. App. P. 25.2(d).        The records support the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, we dismiss the appeals.


                                      PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                              2